377 F.2d 992
Patrick C. GRANEY and Thelma Graney, Appellants,v.UNITED STATES of America, Appellee.
No. 11157.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1967.
Decided June 2, 1967.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston; John A. Field, Jr., Chief District Judge.
John Glandon Davies and William H. Deck, Washington, D. C. (Patrick C. Graney, Jr., Fayetteville, W. Va., on brief), for appellants.
Stuart A. Smith, Attorney, Department of Justice (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, David O. Walter and Robert H. Solomon, Attorneys, Department of Justice, and Milton J. Ferguson, U. S. Atty., and W. Warren Upton, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We affirm on the findings and conclusions of the District Court and for the reasons stated in its Memorandum Opinion.1


2
Affirmed.



Notes:


1
 Graney v. United States, 258 F.Supp. 383 (D.C.S.D.W.Va.1966)